UPDATED DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to IDS filed 12/01/2021. 

Allowable Subject Matter
The following is a brief comment explaining Office’s reasons for maintaining the status of claims 17, 19-25, 27-31 and 33-36 as allowed over 2009-294780 (Tokai hereinafter) and 2011-053969 (Hitachi hereinafter) each considered individually and/or in combination together or with any of the closest prior arts of record.

Tokai discloses a first and a second threshold defined based on number of finger vein feature points, wherein the second threshold is lower than the first threshold. 
Hitachi discloses starting from the first log-in, depending on the content being requested the terminal is urged to perform personal authentication in regular intervals, e.g., at each le-learning material interval, or irregular optional times.
However, among other features, the allowed claims 17, 25 and 31, recite “wherein the frequency in the first operation state is higher than the frequency in the second operation state and the required accuracy of the biometrics authentication in the first operation state is higher than the required accuracy of the biometrics authentication in the second operation state” and in light of the specification par. 0071, i.e., “…it is also possible to prevent cheating in a test by setting the frequency of face authentication in a test period to be higher than the frequency of face authentication during learning such as performing face authentication with the threshold S1 every 30 seconds in the test period and performing face authentication with the threshold S1 every 10 minutes during learning, the frequency based thresholds are defined to be time based. 
Therefore, the allowed claims are not anticipated by either of the Tokai or Hitachi. Additionally, any attempt to combine Hitachi and Tokai, i.e., modifying one in view of the other, is improper because first, Hitachi does not disclose lower and higher frequency thresholds and second, Tokai’s lower (second) and higher (first) thresholds are nonetheless based on number of finger vein feature points. Therefore, the allowed claims are obvious over either of the Tokai or Hitachi in view of the other.
Also, modifying Hitachi, interpreted as the more pertinent one of the two, or Tokai in view of the prior arts of record to reject the allowed claims is not obvious and any such attempt would rely on “impermissible hindsight”.

As such, claims 17, 19-25, 27-31 and 33-36 remain allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Examiner, Art Unit 2434